Citation Nr: 1636396	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-24 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than December 12, 2013 for a total rating based on unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Stacey Clark, Attorney at Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1997 to January 2002.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeal (Board) from a December 2013 rating decision of the VA Regional Office (RO) in Atlanta, Georgia that granted a total rating based on unemployability due to service-connected disability, effective December 12, 2013.

By Board decision in March 2016, the issues of entitlement to service connection for a bilateral leg condition, carpal tunnel syndrome, hypertension, sleep disturbance, left ankle disability, migraine headaches, and ovarian cysts were withdrawn from appellate consideration at the Veteran's request and dismissed.  The issue of entitlement to a total rating based on unemployability due to service-connected disability was remanded for further consideration.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record discloses that by rating decision in July 2011, service connection for posttraumatic stress disorder (PTSD) was granted, effective January 8, 2008, evaluated as 70 percent disabling.  The Veteran had a combined disability evaluation of 90 percent for service-connected disabilities, effective from January 8, 2008.   She was not considered for unemployability at that time and did not file an appeal to the July 2011 determination.  

A claim for a total rating based on unemployability was received on January 8, 2013.  As indicated above, TDIU was granted by RO rating decision in December 2013, effective from December 12, 2013.  The appellant appealed for an earlier effective date of the award.  The December 2013 rating decision indicates that the evidence reviewed to adjudicate the claim dated from July 2012 through December 2013.  

Review of the record, discloses, however, that in September 2009, evidence was received from a VA physician stating that the Veteran was unable to work due to medical issues that included psychiatric disease.  In Servello v. Derwinski, 3 Vet.App. 196, 198 (1992), the United States Court of Appeals for Veterans Claims (Court) pointed out that applicable statutory and regulatory provisions require that VA look to all communications in the file that may be interpreted as applications for claims, formal and informal, for VA benefits and then to all other evidence of record to determine the "earliest date as of which" disability is ascertainable. 38 U.S.C.A. § 5110 (b)(2) (2014); see also 38 C.F.R. §§ 3.400 (o)(2); 3.155(a) (2054); Quarles v. Derwinski, 3 Vet.App. 129, 134 (1992).  In some cases, a clinical report may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157 (2015).

As such, the claims file may contain a writing that could be construed as a claim for unemployability prior to the formal application received on January 8, 2013.  The Board observes, however, that the RO has not considered this evidence in the adjudication of the Veteran's claim for TDIU and this should be accomplished. See 38 C.F.R. § 19.31 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Consider whether the September 2009 VA physician's statement constituted an informal claim for a benefit and take any appropriate action in this regard.  

2.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, provide the appellant and her representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


